EXHIBIT A
                  Case 18-11801-LSS          Doc 719-2     Filed 10/26/18    Page 146 of 149




                                                                                                  VISA
       VISA CONFIDENTIAL

       July 17,2018

       Elaine Jamer
       Citizens Bank
       SVP, Head of Sponsorship and Third Party Payment Processor Oversight
       Treasury Solutions

       RE:     Determination of AIS Investigation of Non-Compliance Violation per Visa Core
               Rules ID# 0002228

       Merchant:         National Stores / Fallas

       Dear Ms. Jamer:

       The investigation concerning the incident involving National Stores / Fallas is now complete.
       Citizens Bank was found to be non-compliant with the Account Information Security Program (AIS),
       as required by Visa Core Rules (VCR) ID# 0002228. In making its determination. Visa relied on all
       available relevant materials, including the conclusion by PCI Forensic Investigator (PFI), Sylint,
       dated February 23, 2018 (Amended April 18,2018), that National Stores / Fallas was non-compliant
       with the Payment Card Industry Data Security Standard (PCI DSS) at the time of the account data
       compromise.

       Non-Compliance Assessment

       As a result of this incident, Citizens Bank will be assessed $25,000 related to the violation of VCR
       Section ID# 0002228. Risk non-compliance assessments are detailed in VCR Section ID# 0008193.

       This assessment will be included in the AUGUST 2018 Visa Integrated Billing Statement with the
       following descriptor: AIS VIOLATION - NATIONAL STORES FALLAS / ELAINE JAMER.

                  Merchant Name          Merchant    Assessment        Assess /        Billing BIN/
                                          Level       Amount          Suspend/              BID
                                                                     Waive Status
                National Stores /            1           $25,000       Assess            455930
                Fallas

       Citizens Bank is responsible for paying all assessments associated with this determination, and must
       not represent that Visa imposed any assessments on its customer as detailed in VCR Section ID#
       0001054. Any agreement to pass along assessments is strictly between Citizens Bank
        and National Stores / Fallas,

       Citizens Bank has the right to appeal this assessment, as noted in VCR Section ID# 0025975. The
       appeal must be made within 30 days of your receipt of this notification and accompanied by a fee of
       $5,000. This fee is refundable if the appeal is upheld. For more information regarding Visa’s appeal
       process, please email VisaMemberAppeals@.visa.com.


Visa Inc.
Post Office Box 8999
San Francisco. CA 941128-8999
          Case 18-11801-LSS          Doc 719-2      Filed 10/26/18      Page 147 of 149




Should the acquirer raise further issues on appeal or otherwise, Visa reserves the right to consider
those issues, including any other evidence that may be relevant on the same subject. Visa also
reserves the right to investigate further in the event of any subsequent challenge to the determination
of non-compliance.

Compliance Validation Requirements

Implementing secure acceptance technologies reduces the risk to the cardholder data environment by
devaluing payment card data. In order to strengthen data security and avoid additional non-
compliance assessments, the merchant must complete the following by January 31,2019

  1.   Cure all security control deficiencies identified in the breach investigation, and
  2.   Validate compliance against PCI DSS Version 3.2 by a new Qualified Security Assessor,
       including validation of compliance with Appendix A3 requirements (Designated Entities
       Supplement Validation), through completion and submission of a Report on Compliance
       (ROC), and
  3.   Implement one of the secure acceptance technologies referenced below:
       a.    Deployment of EMV chip-enabled terminals across all acceptance locations
       b.    Implementation of a PCI-validated Point-to-Point Encryption (P2PE) solution

If the merchant is unable to meet these conditions by the date noted above or experiences an
additional data compromise event. Visa may assess further non-compliance assessments of $25,000
per month will be assessed February 2019 until all required actions are complete. Visa reserves the
right to escalate non-compliance assessments in the event of continued non-compliance.

Although the investigation of this incident is complete, Visa reserves the right to reopen the
investigation in the event new information becomes available. Further, investigation by other Risk
teams related to separate liabilities and obligations will be administered as appropriate. These
additional liabilities may include but are not limited to, any assessment under the Global
Compromised Account Recovery (GCAR) process and non-compliance assessments related to
continuing rales violations, such as storing prohibited data.

Please feel free to contact me if you have any questions or if you would like to discuss further.
Thank you for ensuring that your merchants are taking the necessary steps to adequately protect
cardholder data.

Sincerely,




Diana Greenhaw
Vice President
Global Payment System Risk

cc: Colleen Badessa, Citizens Bank
